Title: To John Adams from Wilhem & Jan Willink and Nicolaas & Jacob van Staphorst, 5 May 1786
From: Willink, Wilhem & Jan (business),Staphorst, Nicolaas & Jacob van (business)
To: Adams, John


     
      Amsterdam 5th. May 1786
     
     We have the Honor to inclose Your Excellency, a Letter from the Honb̃le the Commissioners to the Board of Treasury of the United-States; Which came open to us, with a Resolve of Congress of 15th. February last; Submitting them to your Consideration, We have to acquaint you the Board of Treasury has wrote to us in conformity.—
     Co-inciding fully with the Resolve of Congress & Opinion of the Commissioners, in the Policy & Justice of appropriating any Funds of the United-States, to the regular Discharge of the Interest on Loans in this Country that will fall due the First of next Month; We have directed the Payment of said Interest to be advertised next Monday, notwithstanding We shall not have sufficient of Monies belonging to Congress. This will We hope induce you to hold back any further Disposals upon us, until We shall receive Remittances from America or effect the Sale of some of the Bonds still remaining on hand, Which we flatter ourselves may be accelerated by the punctual Discharge of the June Interest; As we shall succeed in the Sale, We shall furnish Your Excellency the most early Intelligence, likewise of the Arrival of the 70,000 Dollars promised by the Board of Treasury for the First Day of August next, Which we will hold subject to your Orders—
     We are respectfully / Your Excellency’s / Most Obedt: & very hb̃le Servt
     
      Wilhelm & Jan WillinkNics. & Jacob van Staphorst.
     
     